Citation Nr: 0610561	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-01 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lower leg disabilities, 
including bilateral knee pain and shin problems.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1988 to May 
1994.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 RO rating decision.  In August 
2005, the veteran testified before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is needed of him.


REMAND

Service medical records show that the veteran was seen for 
various leg and knee problems.  In February 1991, he was seen 
for an infection on his left knee.  In August 1993, he was 
seen for pain in his legs, with a three-month history of 
distal medial tibial pain, right greater than the left.  The 
assessment was shin splints versus stress fracture.  The X-
ray report was within normal limits.  He was placed on 
physical profile restrictions that would last until early 
September 1993.

The Board also notes that the veteran's service medical 
records reflect some childhood injury involving the right 
leg.  Although no leg problems were noted at entry into 
active service, on an August 1991 medical history report, the 
veteran recounted having fractured his right tibia when he 
was 4 years old.      

Post-service medical records, including an April 1998 
treatment record from a non-VA doctor, reflect complaints of 
ongoing leg pain since 1994.  The assessment was bilateral 
leg pain with the need to rule out primary knee derangement.  
A November 1998 X-ray of the knees was normal.  

On treatment in April 2001, that non-VA doctor noted a scar 
on the upper left thigh.  The assessment was bilateral knee 
pain, with the need to rule out osteoarthritis versus 
patellar chondromalacia.  An X-ray of the knees was normal.  
On follow-up treatment that month, another non-VA doctor 
noted that X-rays showed no evidence of stress fractures now 
or of arthritis.  The doctor believed that the veteran had 
patellofemoral pain in both knees, but he stated that the 
question is whether he had medial meniscal tears from past 
injuries; he recommended an MRI.  He also noted some chronic 
shin splint pain and the need for arch support in his shoes

A June 2001 MRI of the left knee revealed small joint 
effusion without meniscal tear or ligamentous injuries.  An 
MRI of the right knee showed superficial subcutaneous edema 
of uncertain etiology associated with a small joint effusion, 
but normal tendons, ligaments, and menisci.

On follow-up treatment in February 2002, the assessment was 
bilateral knee pain, which probably represented wear and tear 
from possible overuse.  Additional clinical records that 
month reflected a diagnosis of chronic knee pain syndrome 
that was possibly after exposure during active service.  

A medical examination would be helpful in determining the 
current nature of the veteran's leg problems and whether they 
are related to his active service symptoms.

In addition, it would be helpful to obtain copies of 
additional VA and non-VA medical records.  As noted above, 
the veteran reported in August 1991 that he may have had a 
fractured right tibia when he was 4 years old.  On remand, 
the RO should attempt to obtain authorization for records of 
treatment from that childhood injury.  Also, the most recent 
VA medical records are dated in March 2004.  The RO should 
obtain relevant VA medical records from March 2004 to the 
present.  The RO should also ask the veteran whether he has 
had any additional relevant non-VA treatment since his 
treatment in 2002; if the veteran replies affirmatively, the 
RO should seek to obtain those non-VA records.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Obtain copies of all VA medical 
records relating to treatment of the 
veteran from March 2004 to the present.

2.  Request that the veteran identify any 
relevant non-VA treatment for his leg 
problems from 2002 to the present.  If 
the veteran responds affirmatively, 
attempt to secure those records.  

3.  Also request that the veteran 
identify the non-VA medical provider(s) 
who treated him for any leg problems 
during his childhood, including for any 
fracture of the right tibia when he was 4 
years old.  Then, attempt to secure those 
records.

4.  Schedule the veteran for an 
examination to assess the current nature 
and etiology of any leg disabilities.  
Provide the claims folder to the 
examiner.  Request that the examiner 
discuss whether any current leg 
disability is related to any leg problems 
that were noted during the veteran's 
active service.

5.  Then, readjudicate the claim for 
service connection for lower leg 
disabilities, including bilateral knee 
pain and shin problems.  This should 
include consideration of the veteran's 
argument that his leg problems are due to 
undiagnosed illness based on Persian Gulf 
War service.  See 38 C.F.R. § 3.317 
(2005).  If the decision remains adverse 
to the veteran, provide him and 
representative with a supplemental 
statement of the case and the appropriate 
opportunity for response.  Thereafter, 
return the case to this Board for its 
review, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
PANAYOTIS E. LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


